DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The use of the terms WI-FI (presented as WiFi in the specification) and WIMAX, which are trade names or marks used in commerce, have been noted in this application. The terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. (See MPEP 608.01(v) II.).
Appropriate correction is required.


Claim Objections
Claim 50 is objected to because of the following informalities:  
Claim 50 recites trademark WIMAX. The term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

Claims 34-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,743,193. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Instant Application 16/986,637
U.S. Patent No. 10,743,193
Claim 34:
A cellular system comprising:

at least one moving relay (MR) comprising a base station, configured to provide cellular communication between at least two mobile stations in a geographic area that lacks adequate cellular coverage by at least one stationary base station, the cellular system configured to perform the following: 

a) receive information indicative of the location of at least one MS of the at least two mobile stations; 

b) receive information indicative of the location of the at least one MR; 

c) determine whether or not a change in the location of the at least one MR is needed, the determination being based at least on the information indicative of the location of the at least one MS and the information indicative of the location of the at least one MR; 



(i) calculate a new desired location of the at least one MR, based at least on the information indicative of the location of the at least one MS and the information indicative of the location of the at least one MR, the location of the at least one MR to constitute a previous location of the at least one MR; and 

(ii) send an instruction to the at least one MR to move to the new desired location, thereby enabling movement of the at least one MR to the new desired location, 

thereby enabling providing of improved service to the at least one MS, as compared to a previous service provided when of the at least one MR located at the previous location.

Claim 45:

The cellular system of claim 34, wherein said step a) further comprises receiving additional information, comprising at least one of: 

a required application associated with the at least one MS; 

a quality of service; antenna type associated with the at least one MS; 

antenna performance associated with the at least one MS; 

maximal transmitted power associated with the at least one MS; 

physical constraints of motion of the at least one MR, 

wherein said steps d) and e)(i) are performed at least partly based on the additional information.
Claim 1:
A cellular system comprising: 

at least one moving relay (MR) comprising a base station, configured to provide cellular communication between at least two mobile stations in a geographic area that lacks adequate cellular coverage by at least one stationary base station, the cellular system configured to perform the following: 

a) receive information indicative of the location of at least one MS of the at least two mobile stations; 

b) receive information indicative of the location of the at least one MR; 

c) determine whether or not a change in the location of the at least one MR is needed, the determination being based at least on the information indicative of the location of the at least one MS and the information indicative of the location of the at least one MR; 



(i) calculate a new desired location of the at least one MR, based at least on the information indicative of the location of the at least one MS and the information indicative of the location of the at least one MR, the location of the at least one MR to constitute a previous location of the at least one MR; and 

(ii) send an instruction to the at least one MR to move to the new desired location, thereby enabling movement of the at least one MR to the new desired location, 

wherein moving the at least one MR to the new desired location is performed while maintaining existing MS connections, 

thereby enabling providing of improved service to the at least one MS, as compared to a previous service provided when of the at least one MR located at the previous location.


Claim 15:

A cellular system comprising: 

at least one moving relay (MR) comprising a base station, configured to provide cellular communication between at least two mobile stations in a geographic area that lacks adequate cellular coverage by at least one stationary base station, the cellular system configured to perform the following: 

a) receive information indicative of the location of at least one MS of the at least two mobile stations, and receive additional information, the additional information comprising at least one of: 

a required application associated with the at least one MS; 

a quality of service; 

antenna type associated with the at least one MS; 

antenna performance associated with the at least one MS; 

maximal transmitted power associated with the at least one MS; and 

physical constraints of motion of the at least one MR; 

b) receive information indicative of the location of the at least one MR; 

c) determine whether or not a change in the location of the at least one MR is needed, the determination being based at least on the information indicative of the location of the at least one MS, on the information indicative of the location of the at least one MR and on the additional information, the determination being performed at least partly based on weighted sums of the location of at least one MS and of the additional information; 

d) in response to determining that the change in the location is required, performing the following: 

(i) calculate a new desired location of the at least one MR, based at least on the information indicative of the location of the at least one MS, on the information indicative of the location of the at least one MR and on the additional information, the calculation being performed at least partly based on weighted sums of the location of at least one MS and of the additional information, the location of the at least one MR to constitute a previous location of the at least one MR; and 

(ii) send an instruction to the at least one MR to move to the new desired location, thereby enabling movement of the at least one MR to the new desired location, 

thereby enabling providing of improved service to the at least one MS, as compared to a previous service provided when of the at least one MR located at the previous location.


As seen above, claim 34 of instant application would read on claim 1 of U.S. Patent No. 10,743,193, and claim 15 of U.S. Patent No. 10,743,193 would cover limitations of instant claims 34 and 45.

Instant dependent claims 35-44 and 46-50 are essentially identical to claims 2-5, 16, 6, 17, 7, 18, 8, 19, 9, 20 and 10-14 of U.S. Patent No. 10,743,193, and therefore are rejected on the ground of nonstatutory double patenting for the same reason as instant claim 34.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 45 recites the limitation "said steps … e)(i)" in line 9 of claim 45.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 34-37, 39, 41, 43, 45-47 and 49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dupray (US 2004/0198386 A1) in view of Niculescu et al. (US 2009/0096686 A1, hereinafter Niculescu).

Regarding claim 34, Dupray discloses a cellular system (Abstract, Fig. 4 and 5) comprising: 
at least one moving relay (MR) comprising a base station (paragraphs 233-234 and 244-245, mobile base station (MBS)), configured to provide cellular communication between at least two mobile stations (paragraph 245, MBS act as low cost base station to communication with mobile station (MS) via cellular communication such as CDMA; paragraph 237, an MS may utilize one or more wireless technologies to communicate with MBS; paragraph 562, MBS can be used for locating other MSs, such that the MBS is configured to communicate with at least two MSs) in a geographic area that lacks adequate cellular coverage by at least one stationary base station (paragraph 497, the MBS being deployed to areas where there is insufficient fixed location BS’s coverage); and 
at least one location-change identification system (Abstract, paragraphs 496-497 and 512-525, system for determining change of location), configured to perform the following: 

b) receive information indicative of the location of the at least one MR (paragraphs 522 and 527).
Dupray discloses the MBS is deployed to areas with insufficient coverage (paragraphs 497-498) and the MBS moves and repeatedly re-estimates its location (paragraph 510). 
Dupray does not explicitly disclose: 
c) determine whether or not a change in the location of the at least one MR is needed, the determination being based at least on the information indicative of the location of the at least one MS and the information indicative of the location of the at least one MR; 
d) in response to determining that the change in the location is required, performing the following: 
(i) calculate a new desired location of the at least one MR, based at least on based at least on the information indicative of the location of the at least one MS and the information indicative of the location of the at least one MR, the location of the at least one MR to constitute a previous location of the at least one MR; and 
(ii) send an instruction to the at least one MR to move to the new desired location, 
thereby enabling movement of the at least one MR to the new desired location, thereby enabling providing of improved service to the at least one MS, as compared to a previous service provided when of the at least one MR located at the previous location.


Regarding claim 35, Dupray in view of Niculescu discloses the limitations of claim 34 as applied above. Dupray in view of Niculescu discloses the limitations of claim 34 as applied above. Dupray does not expressly disclose the improved service comprises at least support of a higher date rate.


Regarding claim 36, Dupray in view of Niculescu discloses the limitations of claim 34 as applied above. Dupray in view of Niculescu further discloses repeating said steps a) and b) (see Dupray, paragraphs 522-524 and 527-529). 
Dupray does not expressly disclose repeating said steps c) and d) at least once.
Niculescu discloses step c) of determining whether change in location of the antenna platform is needed based on location information and step d) of calculating predetermined position and instructing the antenna platform to move the predetermined position (paragraphs 20 and 24). Combination of Dupray and Niculescu would repeatedly perform steps a) to d) to determine optimal position to place the MBS as the MBS moves in a deployed area to serve as relay between fixed base station and mobile devices. It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the MBS of Dupray with functionalities of the antenna platform of Niculescu to incorporate features of moving an antenna to predetermined position to enhance communication quality of mobile stations with poor 

Regarding claim 37, Dupray in view of Niculescu further discloses the receiving information indicative of the location of the at least one MS comprises at least one of: receiving the information from the at least one MR, the at least one MR equipped with an antenna that can support estimation of direction-of-arrival of the at least one MS; receiving GPS information associated with the at least one MS; utilizing 3GPP standard positioning capabilities; receiving the information from an external system (see Dupray, paragraphs 200 and 265, MS includes GPS for location determination; paragraphs 524 and 529, MBS estimates location of the MS via signal strength and TOA, or using recent location-center MS location estimates (i.e., from an external system)).

Regarding claim 39,  Dupray in view of Niculescu further discloses said steps (a) to (d) being performed at a central location (see Dupray, paragraph 523, location center provides location), wherein the at least one MR comprising an MR that is other than the central location (see Dupray, paragraph 523-524, location center other than the MBS).

Regarding claim 41, Dupray in view of Niculescu discloses the limitations of claim 34 as applied above. Dupray in view of Niculescu further discloses said steps (a) to (d) being performed in the at least one MR (see Dupray, paragraph 498, MBS functioning substantially autonomously from location center).

Niculescu discloses a system and method for deploying an antenna on a moving platform (hereinafter antenna platform) to locate a predetermined position to optimize data transmission, and actuating the moving platform to the predetermined position (Abstract), wherein the antenna platform autonomously find more beneficial locations and relay traffic to/from an access point and one or more mobile clients (paragraph 20), wherein the antenna platform autonomously changes its position or direction without human involvement based on closed loop process and decision for next position (paragraph 24). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the MBS of Dupray with functionalities of the antenna platform of Niculescu to incorporate features of moving an antenna to predetermined position to enhance communication quality of mobile stations with poor connection with fixed base station and thereby enhance functionalities of the MBS to improve communication quality of remote mobile stations.

Regarding claim 43, Dupray in view of Niculescu further discloses performing, prior to said step a), the following: e) detect at least one new MS, not already served by any MR of the at least one MR; and f) set the at least one MS to comprise the at least one new MS (see Dupray, paragraphs 521-531, after MS is detected, continue monitors the MS’s location).

Regarding claim 45, Dupray in view of Niculescu further discloses said step a) further comprises receiving additional information, comprising at least one of: a required application associated with the at least one MS; a quality of service; antenna type associated with the at least 

Regarding claim 46, Dupray in view of Niculescu further discloses the at least one MR is carried by a moving autonomous platform from a group that includes ground robot, unmanned aerial vehicle (UAV) or unmanned seaborne vessel (see Dupray, paragraphs 496-498, the MBS is implemented as an autonomous manner in an airplane or a boat).

Regarding claim 47, Dupray in view of Niculescu further discloses said cellular communication is configured to support applications including at least one of audio, video, messaging and data (see Dupray, paragraphs 526 and 531, MBS is configured to control MS, such that data is transmitted from the MBS to the MS; paragraphs 593-594, MS performs voice communication with provisioning equipment (i.e., MBS)).

Regarding claims 49, Dupray in view of Niculescu further discloses the cellular system of claim 34, operable in 3G standard (see Dupray, paragraph 596, MS is configured to communicate with provisioning equipment (i.e., MBS) via 3G communications).

Claims 38 and 42 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dupray in view of Niculescu as applied to claims 34 and 41 above, and further in view of Holm (US 2012/0033574 A1).

Dupray and Niculescu do not expressly disclose the cellular system of claim 34, further comprising at least one neighboring MR, wherein said step b) further comprising receive information indicative of the location of the at least one neighboring MR, wherein said steps c) and d)(i) are performed at least partly based on the information indicative of the location of the at least one neighboring MR; wherein said step d) further comprises: iv. send information to the at least one neighboring MR, the information comprising at least one of: the information indicative of the location of the at least one MR; the new desired location of the at least one MR; the information indicative of the location of the at least one MS; the information indicative of the location of the at least one neighboring MR.
In an analogous art, Holm discloses an ad-hoc network includes a plurality of mobile repeater telephone (Abstract) neighboring to each other (paragraphs 28 and 53), wherein position of each mobile repeater telephone is distributed to other neighbor mobile repeater telephones in the ad-hoc network to efficiently utilize the mobile repeater telephones in the ad-hoc network (paragraphs 61 and 70). Since Niculescu discloses performing step d) based on location (see claim 34 above), it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the system of deploying mobile relays to desired position as disclosed by Dupray in view of Niculescu with features of sharing position information between .

Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dupray in view of Niculescu as applied to claim 39 above, and further in view of Suzuki et al. (US 2006/0159033 A1, hereinafter Suzuki).

Regarding claim 40, Dupray in view of Niculescu discloses the limitations of claim 39 as applied above. Dupray and Niculescu do not expressly disclose the sending of the instruction to the at least one MR utilizes at least. one of: cellular system communication links to a mobile station comprised in the at least one MR; WI-FI; satellite communications; microwave link; other wireless system.
In an analogous art, Suzuki discloses a method and system for controlling network topology based on location information (Abstract), wherein a controller apparatus is configured to transmit instruction to a relay mobile terminal instructing the relay mobile terminal to move to a required location (paragraphs 64 and 112), and Suzuki suggests network is formed by wireless technologies such as IEEE 802.11x or BLUETOOTH (paragraph 5), such that instruction for the relay mobile terminal to move is transmitted via the suggested wireless network technologies. It would have been obvious to one having ordinary skill in the art at the time of the invention to utilize a controller apparatus to transmit instruction message via wireless technology as disclosed by Suzuki to instruct the MBS of Dupray in view of Niculescu to move to a predetermined position in order to coordinate MBSs to change topology and thereby enhance network quality.

44 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dupray in view of Niculescu as applied to claim 43 above, and further in view of Understanding Wireless Communications in Public Safety by Imel et al., dated January 2003, hereinafter Imel.

Regarding claim 44, Dupray in view of Niculescu discloses the limitations of claim 43 as applied above. Dupray in view of Niculescu further discloses an airborne MR (see Dupray, paragraph 496, MBS embodied in an airplane (airborne MR)), wherein the detection of the at least one new MS utilizes the airborne MR (see Dupray, paragraphs 521-526, detection of MS with the MBS).
Dupray and Niculescu do not expressly disclose the airborne MR having a first coverage area wider compared to a second coverage area associated with a ground MR.
In analogous art, Imel discloses generally, the higher an antenna is above ground, the larger the coverage of the radio signal (top of p. 50), and a repeater deployed on an aircraft has a coverage of about 200 Km (p. 138-139). Therefore, one with ordinary skills in the art would recognize an airborne MBS/MR would have wider coverage than a ground MBS/MR because of higher altitude above ground. It would have been obvious to one having ordinary skill in the art at the time of the invention to implement the MBS of Dupray in view of Niculescu in an airplane/airborne platform for larger coverage, as suggested by Imel.

Claims 48 and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dupray in view of Niculescu as applied to claim 34 above, and further in view of WO 2011/092698 A1, hereinafter WO’698.


In an analogous art, WO’698 discloses a cellular system including a moving base station (Abstract), wherein the cellular system is operable in 4G or WIMAX cellular network (p. 8, bottom paragraph). It would have been obvious to one having ordinary skill in the art at the time of the invention to implement the cellular system of Dupray in view of Niculescu in a 4G or WIMAX network as suggested by WO’698 to adapt the cellular system with MBS as disclosed by Dupray in view of Niculescu in 4G or WIMAX network in order to enhance coverage of fixed base stations in 4G or WIMAX networks.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208.  The examiner can normally be reached on Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL LAI/            Primary Examiner, Art Unit 2645